                              Case 20-21308-AJC             Doc 18       Filed 01/06/21         Page 1 of 2




              ORDERED in the Southern District of Florida on January 5, 2021.



                                                                             A. Jay Cristol, Judge
                                                                             United States Bankruptcy Court
_____________________________________________________________________________



                                           UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF FLORIDA
                                                    MIAMI DIVISION
                                                   www.flsb.uscourts.gov



         In re:
                                                                                Case No. 20-21308-BKC-AJC
         YUSELY RODRIGUEZ CABRERA;
                                                                                Chapter 7
                   Debtor.                              /

                               AGREED ORDER GRANTING TRUSTEE’S UNOPPOSED
                                     EX PARTE MOTION FOR TURNOVER

                    THIS MATTER came before the Court ex parte upon the Trustee’s Agreed Ex Parte Motion

          for Turnover (the “Motion”) [ECF #17] filed by Jacqueline Calderin, Trustee (the “Trustee”) of the

          bankruptcy estate of Yusely Rodriguez Cabrera (the “Debtor”). The Court having reviewed the

          Motion and noting the Debtor’s 1 agreement to the relief sought in the Motion is in the best interest

          of the estate and good cause exists for the relief provided herein. Accordingly, the Court does



          1
              Any and all capitalized terms not expressly defined herein, shall bear the meaning ascribed to them in the Motion.
               Case 20-21308-AJC          Doc 18     Filed 01/06/21      Page 2 of 2




 ORDER as follows:

       1.      The Motion is GRANTED.

       2.      The Debtor shall turnover in the form of a money order or a cashier’s check made

 payable to “Jacqueline Calderin, Trustee, for the benefit of the Estate”, the total sum of $6,000.00

 (the “BuyBack”) due no later than January 10, 2021.

       3.      The Debtor shall turnover the 2020 Income Tax Return once it has been filed.

       4.      To the extent that the Debtor is entitled to a refund, the Debtor shall remit 79%, (less

earned income credit), representing the estate’s interest in the 2020 tax refund in the form of a money

order or a cashier’s check made payable to “Jacqueline Calderin, Trustee, for the benefit of the

Estate”, due immediately upon receipt.

         5.    In the event that the Debtor defaults under the terms of this Order, the Trustee shall be

 entitled to a revocation of Debtor’s discharge by Motion and Hearing pursuant to Rule 9024

 Fed.R.Bank.P., and Debtor waives the requirement of an adversary proceeding.

       6.      The Court reserves jurisdiction to enforce the terms of this Order.

                                                     ###


 Submitted by:

 JACQUELINE

 CALDERIN
 Chapter 7 Trustee
 1825 Ponce de Leon Blvd, #358
 Coral Gables, Florida 33134
 T 786.369.8440
 F 786.369.8523
 calderintrustee@gmail.com

 Copy to: Trustee Calderin, who is directed to serve a conforming copy herein upon all interested
 parties.
